DETAILED ACTION
This is in response to the Patent Application filed 12/3/2018 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) and Species A (Figure 7) in the reply filed on 1/25/2021 is acknowledged.
Claims 10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.
Claims 1-9 and 11-14 are examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “24” has been used to designate both “compressor section 24” in Paragraph 0034 and “HPC case 24” in Paragraph 0049;
reference character “26” has been used to designate both “combustor section 26” in Paragraph 0034 and “combustor diffuser case 26” in Paragraph 0049; and
reference character “28” has been used to designate both “turbine section 28” in Paragraph 0034 and “turbine cases 28” in Paragraph 0049. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Objections
Claims 2-9 and 11-14 are objected to because of the following informalities: 
“The system” (Claim 2, line 1; Claim 3, line 1; Claim 4, line 1; Claim 5, line 1; Claim 6, line 1; Claim 7, line 1; Claim 8, line 1; Claim 9, line 1; Claim 11, line 1; Claim 12, line 1; Claim 13, line 1; and Claim 14, line 1) is believed to be in error for - - The thermal management system - - ;
“the fan bypass airflow” (Claim 11, line 2; and Claim 12, line 2) is believed to be in error for - - a fan bypass airflow - - ; and
“each of the multiple of passages” (Claim 12, line 1) is believed to be in error for - - each passage - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajiri et al. (US 2018/0058472).
Regarding Independent Claim 1, Tajiri teaches (Figures 1-8E) a thermal management system (see Figures 1-2) for a low bypass gas turbine engine (10) comprising:
an additively manufactured (Paragraphs 0034-0035) outer engine duct structure (at 70), at least a portion of an internal surface (54) of the additively manufactured (Paragraphs 0034-0035) outer engine duct structure (at 70) forming an additively manufactured (Paragraphs 0034-0045) heat exchanger (54, 84, 88).
Regarding Claim 2, Tajiri teaches the invention as claimed and as discussed above. Tajiri further teaches (Figures 1-8E) wherein the additively manufactured (Paragraphs 0034-0035) outer engine duct structure (at 70) comprises a fan duct assembly (38; see Figures 1-2).
Regarding Claim 6, Tajiri teaches the invention as claimed and as discussed above. Tajiri further teaches (Figures 1-8E) wherein the additively manufactured (Paragraphs 0034-0035) heat exchanger (54, 84, 88) interacts with a fan bypass airflow (at 86; see Paragraph 0036 and Figures 1-2).
Regarding Claim 7, Tajiri teaches the invention as claimed and as discussed above. Tajiri further teaches (Figures 1-8E) wherein the additively manufactured (Paragraphs 0034-0035) heat exchanger (54, 84, 88) comprises a multiple of fins (84) that extend into (see Figure 2) the fan bypass airflow (86).
Regarding Claim 11, Tajiri teaches the invention as claimed and as discussed above. Tajiri further teaches (Figures 1-8E) wherein the additively manufactured (Paragraphs 0034) heat exchanger (54, 84, 88; see Figures 2-6C) comprises a multiple of fins (84, 184, 284, 384, 484) that extend into (see Figure 2) the fan bypass airflow (86, 172, 272, 372, 472), the multiple of fins (84) define a non-linear path (see Figures 3B, 3C, 4, 5B, 6B, 6C) with respect to the fan bypass airflow (86, 172, 272, 372, 472).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472) in view of Moon (US 2009/0053043).
Regarding Claim 3, Tajiri teaches the invention as claimed and as discussed above. Although Tajiri teaches, as discussed above, wherein the additively manufactured (Paragraphs 0034-0035) outer engine duct structure (at 70) comprises a fan duct assembly (38; see Figures 1-2) defining a bypass duct (duct 36; see Figure 1), Tajiri does not teach wherein the fan duct assembly comprises a multiple of sections with an axial interface.
Moon teaches (Figures 1-6) a gas turbine engine (10) having an outer engine duct structure (22) of a bypass duct assembly (see Figures 1-2), wherein the bypass duct assembly (Figures 1-2) comprises a multiple of sections (40A and 40B) with an axial interface (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri to have the duct assembly comprise a multiple of sections with an axial interface, as taught by Moon, in order to provide an interface arrangement for a multi-portion composite duct for the attachment of engine system components thereto (see Paragraphs 0005-0007).
It is further noted that a simple substitution of one known element (in this case, the assembly of the duct as taught by Tajiri) for another (in this case, the assembly of the duct as taught by Moon) to obtain predictable results (in this case
Regarding Claim 4, Tajiri in view of Moon teaches the invention as claimed and as discussed above. Tajiri in view of Moon does not teach, as discussed so far, wherein the multiple of sections comprise an upper section and a lower section.
Moon teaches (Figures 1-6) wherein the multiple of sections (40A and 40B) comprise an upper section (40A; see Figure 2 and Paragraph 0017) and a lower section (40B; see Figure 2 and Paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri in view of Moon to have the multiple of sections comprise an upper section and a lower section, as taught by Moon, for the same reasons discussed above in claim 3.
Regarding Claim 5, Tajiri teaches the invention as claimed and as discussed above. Although Tajiri teaches, as discussed above, wherein the additively manufactured (Paragraphs 0034-0035) outer engine duct structure (at 70) comprises a fan duct assembly (38; see Figures 1-2) defining a bypass duct (duct 36; see Figure 1), Tajiri does not teach wherein the fan duct assembly comprises an isogrid outer surface.
Moon teaches (Figures 1-6) Moon teaches (Figures 1-6) a gas turbine engine (10) having an outer engine duct structure (22) of a bypass duct assembly (see Figures 1-2), wherein the bypass duct assembly (Figures 1-2) comprises an isogrid outer surface (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri to have the fan duct assembly include an isogrid outer surface, as taught by Moon, in order to provide an interface arrangement for a multi-portion composite duct for the attachment of engine system components thereto (see Paragraphs 0005-0007).
It is further noted that a simple substitution of one known element (in this case, the assembly of the duct as taught by Tajiri) for another (in this case, the assembly of the duct as taught by Moon) to obtain predictable results (in this case, to provide an annular passage surrounding the engine core) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472) in view of Yalin et al. (9,844,807).
Regarding Claim 8, Tajiri teaches the invention as claimed and as discussed above. Although Tajiri teaches a multiple of fins (84) forming an outer surface of a fan casing cooler (50), Tajiri does not teach a multiple of external features that extend from at least one of the multiple of fins, 
Yalin teaches (Figures 1-7) a heat exchanger (10) including fins (20) on an outer surface (14), wherein a multiple of external features (50) extend from at least one of the multiple of fins (20; see Figure 5 where external features extend from the left and right sides of the fins).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri to include the multiple of external features extending from at least one of the multiple of fins, as taught by Yalin, in order to improve heat transfer rates and increase heat transfer by increasing the surface area of the heat exchanger tube (Column 2, lines 39-50).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472) in view of Yalin et al. (9,844,807) as applied to claim 8 above, and further in view of Bunker et al. (US 2006/0042255).
Regarding Claim 9, Tajiri in view of Yalin teaches the invention as claimed and as discussed above. Although Tajiri teaches a multiple of fins (84) forming an outer surface of a fan casing cooler (50) and Yalin teaches a multiple of external features (50) extending from at least one of the multiple of fins (20), Tajiri in view of Yalin does not teach wherein at least one of the multiple of external features comprises a chevron.
Bunker teaches (Figures 1-11) a multiple of external features (40, see Paragraphs 0021-0022) that extend from an outside surface (26), wherein at least one of the multiple of external features (40) comprises a chevron (see Figures 2-7 and Paragraph 0021-0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri in view of Yalin to include the concept of utilizing external features that extend from the outside surface, wherein the external features comprise a chevron, as taught by .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri et al. (US 2018/0058472) in view of Bessho et al. (US 2014/0090808).
Regarding Claim 12, Tajiri teaches the invention as claimed and as discussed above. Tajiri further teaches (Figures 1-8E) wherein the additively manufactured (Paragraphs 0034-0035) heat exchanger (54, 84, 88) comprises a multiple of fins (84) that extend into (see Figure 2) the fan bypass airflow (86), wherein the heat exchanger (50) includes at least one passage (74; see Figure 2) for a fluid (Paragraph 0029). Tajiri does not teach that at least one of the multiple of fins comprise a passage for a fluid.
Bessho teaches (Figures 1-12) a heat transfer device (Figures 5-7 and 10-12) having fins (20) which comprise a passage (70) for a fluid (see abstract and Paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri to have the fins include a passage for a fluid, as taught by Bessho, in order to suppress temperature fluctuation of the heating element (Paragraph 0034).
Regarding Claim 13, Tajiri in view of Bessho teaches the invention as claimed and as discussed above. Tajiri in view of Bessho does not teach, as discussed above, wherein each of the multiple of passages comprise a tailored cross-sectional geometry that correspond with the external surface.
Bessho teaches (Figures 1-12) a heat transfer device (Figures 5-7 and 10-12) having fins (20) which comprise a passage (70) for a fluid (see abstract and Paragraph 0065), wherein each of the multiple of passages (70) comprise a tailored cross-sectional geometry (see Figures 5-6) that correspond with the external surface (see Figure 6b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri in view of Bessho to have the fins comprise a passage for a fluid, wherein the passages comprise a tailored cross-sectional geometry that correspond with the external surface, as taught by Bessho, for the same reasons discussed above in claim 12.
Regarding Claim 14, Tajiri in view of Bessho teaches the invention as claimed and as discussed above. Tajiri in view of Bessho does not teach, as discussed so far, wherein the tailored cross-sectional geometry is of a “T” shape.
Bessho teaches (Figures 1-12) a heat transfer device (Figures 5-7 and 10-12) having fins (20) which comprise a passage (70) for a fluid (see abstract and Paragraph 0065), wherein each of the multiple of passages (70) comprise a tailored cross-sectional geometry (see Figures 5-6) that correspond with the external surface (see Figure 6b), wherein the tailored cross-sectional geometry is of a “T” shape (see Figure 6b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tajiri in view of Bessho to have the fins comprise a passage for a fluid, wherein the passages comprise a tailored cross-sectional geometry that correspond with the external surface, wherein the tailored cross-sectional geometry is of a “T” shape, as taught by Bessho, for the same reasons discussed above in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching thermal management systems for gas turbine engines including outer engine duct structures forming a heat exchanger.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741